Exhibit 10.1











VOTING AND SUPPORT AGREEMENT


dated as of


May 22, 2019


among


ANTONIO LUIZ DA CUNHA SEABRA


LUCIA HELENA RIOS SEABRA


GUILHERME PEIRÃO LEAL


PEDRO LUIZ BARREIROS PASSOS


UTOPIA PARTICIPAÇÕES S.A.


FELIPE PEDROSO LEAL


RICARDO PEDROSO LEAL


PASSOS PARTICIPAÇÕES S.A


FUNDO DE INVESTIMENTO DE AÇÕES VEREDAS - INVESTIMENTO NO EXTERIOR




NATURA HOLDING S.A.


NATURA COSMÉTICOS S.A.




and




AVON PRODUCTS, INC.





--------------------------------------------------------------------------------







VOTING AND SUPPORT AGREEMENT


This Voting and Support Agreement (as the same may be amended from time to time
in accordance with its terms, this “Agreement”) is entered into as of May 22,
2019, by and among the parties identified below (“Parties” or, individually, a
“Party”), on the one side:



 
I.
ANTONIO LUIZ DA CUNHA SEABRA, Brazilian, married, resident and domiciled in the
city of São Paulo, State of São Paulo, at Rua Amauri 255, 17th floor, ZIP CODE
01448-000, bearer of Identity Card RG No. 3.524.557-8-SSP/SP and enrolled with
the CPF under No. 332.927.288-00 (“Luiz Seabra”);
       
II.
LUCIA HELENA RIOS SEABRA, Brazilian, married, resident and domiciled in the city
of São Paulo, State of São Paulo, at Rua Amauri 255, 17th floor, ZIP CODE
01448-000, bearer of Identity Card RG No. 15.275.178-6 SSP/SP and enrolled with
the CPF under No. 055.336.688-29 (“Lucia Seabra”);
       
III.
GUILHERME PEIRÃO LEAL, Brazilian, married, resident and domiciled in the city of
São Paulo, State of São Paulo, at Rua Amauri 255, 17th floor, ZIP CODE
01448-000, bearer of Identity Card RG No. 4.105.990-6—SSP/SP and enrolled with
the CPF under No. 383.599.108-63  (“Guilherme Leal”);
       
IV.
PEDRO LUIZ BARREIROS PASSOS, Brazilian, married, resident and domiciled in the
city of São Paulo, State of São Paulo, at Rua Amauri 255, 9th floor, ZIP CODE
01448-000, bearer of Identity Card RG No. 4.700.753-9 SSP/SP and enrolled with
the CPF under No. 672.924.618-91 (“Pedro Passos”);
       
V.
UTOPIA PARTICIPAÇÕES S.A., a Brazilian closely held corporation, duly organized
and validly existing under the laws of Brazil, with its principal place of
business in the city of São Paulo, State of São Paulo, at Rua Amauri 255, 17th
floor, ZIP CODE 01448-000, enrolled with the CNPJ under No. 04.819.657/0001-36
(“Utopia”), herein represented in accordance with its By-laws;
       
VI.
FELIPE PEDROSO LEAL, Brazilian, married, resident and domiciled in the city of
São Paulo, State of São Paulo, at Rua Rodésia, 106 - office 13 — Vila Madalena,
ZIP CODE 05435-020, bearer of Identity Card No. 23.434.078-2-SSP/SP and enrolled
with the CPF under No. 252.495.598-24 (“Felipe Leal”);
       
VII.
RICARDO PEDROSO LEAL, Brazilian, married, resident and domiciled in the city of
São Paulo, State of São Paulo, at Rua Rodésia, 106 - office 13 — Vila Madalena,
ZIP CODE 05435-020, bearer of




--------------------------------------------------------------------------------




   
Identity Card No. 23.434.121-X-SSP/SP and enrolled with the CPF under No.
269.535.658-70 (“Ricardo Leal”);
       
VIII.
PASSOS PARTICIPAÇÕES S.A, a Brazilian closely held corporation, duly organized
and validly existing under the laws of Brazil, with its principal place of
business in the city of São Paulo, State of São Paulo, at Rua Amauri 255, 9th
floor, ZIP CODE 01448-000, enrolled with the CNPJ under No. 05.561.635/0001‑81
(“Passos”), herein represented in accordance with its By-laws;
       
IX.
FUNDO DE INVESTIMENTO DE AÇÕES VEREDAS - INVESTIMENTO NO EXTERIOR, a Brazilian
investment fund, duly organized and validly existing under the laws of Brazil,
with its principal place of business in the city of Rio de Janeiro, State of Rio
de Janeiro, at Praia de Botafogo, n.º 501, 5th floor (part), Torre Corcovado,
Botafogo, ZIP CODE 22250-040, enrolled with the CNPJ under
No. 19.959.932/0001-94, managed by SPN Gestão de Investimentos Ltda, a company
authorized by CVM to manage securities portfolios, headquartered in the city of
São Paulo, State of São Paulo, at Rua Amauri, 255, 9th floor, ZIP CODE
01448-000, enrolled with the CNPJ under No. 05.825.277/0001-77  (“FIA Veredas”,
and together with Luiz Seabra, Lucia Seabra, Guilherme Leal, Pedro Passos,
Utopia, Felipe Leal, Ricardo Leal and Passos, the “Founding Controlling Parent
Shareholders”), herein represented in accordance with its By-laws;
       
X.
NATURA COSMÉTICOS S.A., a Brazilian corporation, duly organized and validly
existing under the laws of Brazil, with its principal place of business in the
city of São Paulo, State of São Paulo, at Avenida Alexandre Colares, 1.188, Vila
Jaguara, CEP 05106-000 , enrolled with the CNPJ under No. 71.673.990/0001-77
(“Nectarine”), herein represented in accordance with its By-laws;
       
XI.
NATURA HOLDING S.A., a Brazilian corporation, duly organized and validly
existing under the laws of Brazil, with its principal place of business in the
city of Cajamar, State of São Paulo, at Via de Acesso Km 30.5, Building “C”,
Room A, Itaim Empresarial, CEP 07790-190, enrolled with the CNPJ under No.
32.785.497/0001-97  (“HoldCo”);
         
And:
       
XII.
AVON PRODUCTS, INC., a corporation, duly organized and validly existing under
the laws of the State of New York, with its principal executive offices at
Building 6, Chiswick Park, London W4 5HR, United Kingdom (“Apple”), herein
represented in accordance with its organizational documents.





2

--------------------------------------------------------------------------------




W I T N E S S E T H :


WHEREAS, on the date hereof, contemporaneously with the execution of this
Agreement, Apple, Nectarine and certain other parties, entered into that certain
Agreement and Plan of Mergers (“Merger Agreement”), which sets forth the terms
and conditions upon which Nectarine, through HoldCo, and Apple intend to combine
their business, by means of a merger and payment in HoldCo’s stock;


WHEREAS, as a condition and inducement to Apple’s willingness to enter into the
Merger Agreement, Apple has requested that the Founding Controlling Parent
Shareholders agree to enter into this Agreement;


WHEREAS, the Utopia Restructuring is currently underway and as a result of such
Utopia will cease to be a stockholder of Nectarine and Felipe Leal and Ricardo
Leal will become direct stockholders of Nectarine, and Guilherme Leal will
increase its direct interest in Nectarine, as further described herein;


WHEREAS, the Founding Controlling Parent Shareholders, directly or indirectly,
in the aggregate, hold title and are the legitimate owners of shares
representing 50,54652262% of the total voting capital stock of Nectarine;


WHEREAS, a condition for closing of the transactions of the Merger Agreement is
the corporate restructuring of Nectarine, pursuant to which several actions from
Nectarine and the Founding Controlling Parent Shareholders will be required as
further described herein; and


WHEREAS, the Founding Controlling Parent Shareholders wish to enter into this
Agreement so that, subject to the terms and conditions of the Merger Agreement,
they commit to take all actions and to vote on any matters and to cause all
actions to be taken under their control as necessary to approve the transactions
set forth in the Merger Agreement.


NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, the Parties hereto agree as follows:


ARTICLE 1
Definitions


Section 1.01.   Definitions. Unless otherwise defined herein, capitalized terms
and expressions used but not defined herein shall have the same meaning ascribed
to them in the Merger Agreement.


Section 1.02.   Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of contents, headings and captions herein
are included for convenience of reference only and shall be ignored in the
construction or interpretation


3

--------------------------------------------------------------------------------



hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “, but not limited to,” whether or not they are in fact followed by
those words or words of like import. The terms “dollars”, “$” and “U.S. $” shall
mean United States dollars, the lawful currency of the United States of America.
The word “or” is not exclusive. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”. “Writing”, “written” and comparable terms refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form. Except as otherwise specifically provide in this
Agreement, any agreement, instrument or statute defined or referred to herein
means such agreement, instrument or statute as from time to time amended,
supplemented or modified, including (i) in the case of agreements or
instruments, by waiver or consent, and (ii) in the case of statutes, by
succession of comparable successor statutes and any rules, regulations or
interpretations promulgated thereunder. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.


ARTICLE 2
Bound Shares


Section 2.01.   Shares Bound to this Agreement. All of the shares, equity or
voting securities or interests issued and outstanding of Nectarine and HoldCo
held directly or indirectly by any of the Founding Controlling Parent
Shareholders on the date hereof, in addition to any shares, equity or voting
securities or interests issued by Nectarine and HoldCo that, at any time and by
any means, are subscribed, acquired or by any other means come to be held
directly or indirectly by the Founding Controlling Parent Shareholders shall be
subject to this Agreement (“Bound Shares”). For the purposes of this Agreement,
Bound Shares also include: (i) shares, equity or voting securities or interests
resulting from bonuses, dividends or distributions that are capitalized or
otherwise attributed to the Bound Shares, from the splitting or grouping of the
Bound Shares; (ii) shares, equity or voting securities or interests arising from
the subdivision, reclassification, exchange, capitalization of credits, profits
or other reserves, conversion, merger (including of shares), consolidation,
spin-off, recapitalization, readjustment or other similar transaction or other
type of corporate reorganization and, in any case, arising from the Bound Shares
(including the Profit Capitalization and the HoldCo Capital Reserve
Capitalization (each as defined in the Parent Disclosure Letter)); or (iii) new
shares, equity or voting securities or interests subscribed to in the exercise
of preemptive rights attributed to the Bound Shares, as


4

--------------------------------------------------------------------------------



well as warrants, options, debentures and other securities that are convertible
into, or are rights to acquire, shares, equity or voting securities or interests
issued by Nectarine, HoldCo or any of their successors, as applicable. It is
hereby understood that any shares that are to be held by the Founding
Controlling Parent Shareholders as a result of the restructurings set forth in
Section 3.01 below shall also be considered Bound Shares and subject to the
provisions of this Agreement.


Section 2.02.  Successors.  (a)  This Agreement binds the Bound Shares and,
consequently, the Founding Controlling Parent Shareholders and their respective
assignees and successors, on any account, including, in the case of individuals,
their spouses, partners, curators, heirs and successors who become, for any
reason, holders of the Bound Shares and/or the voting rights inherent to them
(jointly referred to as “Successors”). (b) In the event of the death of any
Founding Controlling Parent Shareholders, their Successors shall assume all the
rights and obligations of the deceased Founding Controlling Parent Shareholder
provided for in this Agreement. This assumption shall be automatic in the event
of legal or testamentary succession, and the corresponding Successor shall
inherit the Bound Shares in accordance with this Agreement, as well as
everything attached thereto (ownerships, encumbrances, rights and obligations),
in accordance with all the terms and conditions agreed upon by the Founding
Controlling Parent Shareholders. The same rule also applies to the spouse and/or
partner in the event of the division of assets arising from a separation,
divorce and/or dissolution of steady union. In the case of judicial interdiction
of a Founding Controlling Parent Shareholder or of a minor (absolutely or
relatively incompetent), the curator is equally obligated and bound by the terms
and conditions of this Agreement, in accordance with the legal provisions,
personal statements (in public or private written documents) regarding
guardianship of the interdicted person or minor. In any such event, such
Successor shall promptly execute a joinder agreement substantially in the form
of Exhibit I and deliver a separate written instrument contemplated in Section
5.07 in the form of Exhibit III for a transfer by succession to be permitted
hereunder.


Section 2.03.  Filing. This Agreement shall be filed at the headquarters of
Nectarine and of HoldCo as an agreement binding each Party, their respective
shareholders, board of directors and executive officers. Each of Nectarine and
HoldCo shall record the existence of this Agreement and restriction on trading
of the Bound Shares (except for any transfers by succession permitted hereunder
and the transfer of shares in connection with the Utopia Restructuring, which
shall otherwise be restricted from trading) in its share registry book.


Section 2.04.   Depositary Institution. The Parties shall deliver a notice to
the depositary institution (instituição depositária) of Nectarine’s shares,
within no more than five (5) Business Days after the date hereof, informing the
depositary institution of the existence of this Agreement and requesting that
the existence hereof and restriction on the trading of the Bound Shares (except
for any transfers by succession permitted hereunder and the transfer of shares
in connection with the Utopia


5

--------------------------------------------------------------------------------





Restructuring, which shall otherwise be restricted from trading) are annotated
in their respective book-entry share deposit accounts.


Section 2.05.   Breaching Vote. The Parties hereby agree that Nectarine and
HoldCo are hereby authorized and obligated to compute the votes of the Parties
as agreed in Article 3 hereof, disregarding any opposing votes for being null
and void.


Section 2.06.   Joinder Agreement. The Parties hereby agree that, in the event
any shareholder of Nectarine that is currently part of the controlling block
(and not party hereto) wishes to (i) adhere to this Agreement; and/or (ii)
participate in the Nectarine Contribution, any such shareholder shall execute a
joinder agreement, whereby the shareholder shall agree to be bound with respect
to the Founding Controlling Parent Shareholders’ rights and obligations under
this Agreement, substantially in the form of Exhibit I hereof. Upon execution of
such joinder agreement, such shareholder shall be considered as a “Founding
Controlling Parent Shareholder” for all purposes hereof. If such other
controlling shareholder executing a joinder does not wish to participate in the
Nectarine Contribution, such shareholder shall migrate to HoldCo together with
the other Parent shareholders, under the Restructuring Merger of Shares.


ARTICLE 3
Voting Agreements And Other Covenants


Section 3.01.   Obligations of the Founding Controlling Parent Shareholders.
Subject to the terms and conditions of this Agreement and of the Merger
Agreement and the observation of the provisions of the Brazilian Corporation Law
and applicable regulations, each of the Founding Controlling Parent Shareholders
hereby irrevocably agrees to (i) perform or cause to be performed all necessary
or advisable acts (in their capacity as shareholders and/or directors of
Nectarine and HoldCo), (ii) cooperate with the practice of all acts necessary or
advisable, and (iii) appear at any necessary meeting and to favorably cast its
votes (or to instruct its respective representatives to favorably cast their
votes or otherwise cause its votes to be cast favorably) in any such
shareholders meetings and board of directors meetings (including, for the
avoidance of doubt, any Previous Meetings (as defined in and held pursuant to
Article IX of that certain Shareholders’ Agreement of Natura Cosméticos S.A.
dated February 12, 2015, the “Shareholders’ Agreement”)) (as holders of Bound
Shares and as directors), in each case, to:


(a)   approve and complete the Utopia Restructuring as soon as reasonably
possible following the date of this Agreement, provided, for the avoidance of
doubt, that this obligation shall only apply to Utopia, Guilherme Leal, Felipe
Leal and Ricardo Leal, as the sole shareholders of Utopia;


(b)   approve and complete the calling and holding of a Previous Meeting, in
accordance with paragraph 2 of Section 9 of the Shareholders’ Agreement, within
thirty (30) Business Days following the execution of this Agreement (provided
that, if


6

--------------------------------------------------------------------------------



not possible the Founding Controlling Parent Shareholders shall have an
additional thirty (30) Business Days to call and hold such meeting), and the
favorably casting of their votes in such meeting, pursuant to the terms of
paragraph 3 of Section 9 of the Shareholders’ Agreement, to approve the
Nectarine Contribution, the Restructuring Merger of Shares and the Mergers in
accordance with Section 3.01(c) below, which approval shall bind all signatories
of the Shareholders’ Agreement at the shareholder meetings of Nectarine;


(c)   in connection with the Nectarine Contribution, the Restructuring Merger of
Shares and the Mergers and the other transactions contemplated by the Merger
Agreement:


(i)     approve and complete prior to the Closing Date, following the conclusion
of the Utopia Restructuring and except for FIA Veredas, the contribution,
transfer, conveyance, assignment and delivery of all of their right, title and
interest in, to and under their respective shares of the capital stock of
Nectarine to HoldCo and the making of the Founders Cash Contribution to HoldCo
and, in exchange receiving for each issued and outstanding share of capital
stock of Nectarine so contributed a number of shares of common stock of HoldCo
such that the total number of shares of HoldCo outstanding immediately following
the time of such contribution equals the total number of shares of Nectarine so
contributed, and the HoldCo shares issued in the contribution shall collectively
constitute all of the issued and outstanding shares of HoldCo as of the time
immediately following such contribution (collectively, the “Nectarine
Contribution”);


(ii)     cooperate and assist as reasonably necessary, proper or advisable on
its part under Applicable Laws to (A) register HoldCo as a publicly-held company
with the CVM, (B) list HoldCo Shares with B3, under the Novo Mercado listing
segment, and (C) establish HoldCo’s ADR Facility and list HoldCo ADS under the
ADR Facility with NYSE pursuant to the Merger Agreement;


(iii)    approve and, as reasonably necessary, proper or advisable on its part
under Applicable Laws, to the extent legally within their power, complete, prior
to the Closing Date, the merger of all of the issued and outstanding shares of
Nectarine by HoldCo, pursuant to which Nectarine would become a wholly-owned
direct subsidiary of HoldCo and each share of Nectarine’s capital stock held by
Nectarine’s shareholders (excluding shares held by the Founding Controlling
Parent Shareholders contributed to HoldCo in the Nectarine Contribution) will be
converted into the right to receive 1 share of HoldCo (the “Restructuring Merger
of Shares”);


(iv)    approve and, as reasonably necessary, proper or advisable on its part
under Applicable Laws, to the extent legally within their power, complete the
First Merger, pursuant to which Apple would become a wholly-owned direct
subsidiary of Merger Sub I (the “First Merger”);


7

--------------------------------------------------------------------------------



(v)     approve and, as reasonably necessary, proper or advisable on its part
under Applicable Laws, to the extent legally within their power, complete the
Second Merger, pursuant to which Apple would become a wholly-owned direct
subsidiary of HoldCo (the “Second Merger”);


(vi)    cooperate and assist, as reasonably necessary, proper or advisable on
its part under Applicable Laws for the preparation and filing, as well as the
execution and delivery of any such additional documents, reports or materials
required from them by Applicable Laws or regulations to cause the Nectarine
Contribution, the Restructuring Merger of Shares and the Mergers, as
contemplated by the Merger Agreement to be consummated; and


(vii)   in furtherance, and not in limitation, of the foregoing clauses (i)
through (vi), (A) attending or, if applicable, causing a proxy to attend all
board and shareholders’ meetings and voting at such board and shareholders’
meetings in favor of the Nectarine Contribution, the Restructuring Merger of
Shares, the Mergers, (B) executing protocols and justifications of merger that
are required from them by Applicable Laws or regulations, (C) duly calling,
convening or causing shareholders’ meetings of Nectarine and HoldCo to be held,
or executing and delivering written stockholder consents, and (D) causing to be
present as a director, when applicable, and the approving of the Nectarine
Contribution, the Restructuring Merger of Shares and the Mergers.


Section 3.02.   Shareholders’ Agreement. Each of the Founding Controlling Parent
Shareholders acknowledges and agrees that Articles V, VI and VII of the
Shareholders’ Agreement shall be inapplicable to the transactions contemplated
by this Agreement and the Merger Agreement, and each Party hereby waives any and
all rights, and agrees that it shall not exercise any rights, under Articles V,
VI or VII of the Shareholders’ Agreement, in each case with respect to the
transactions contemplated by this Agreement and the Merger Agreement. Within
five (5) Business Days following the Previous Meeting held pursuant to
Section 3.01(b), the Controlling Parent Shareholders shall (i) deliver the
minutes from such Previous Meeting to Nectarine and (ii) request that Nectarine
file such minutes at Nectarine’s headquarters. Nectarine shall as promptly as
practicable file such minutes at its headquarters. Each of the Founding
Controlling Parent Shareholder agrees that it will not revoke or amend in any
way the approval of the Nectarine Contribution, the Restructuring Merger of
Shares or the Mergers at the Shareholders’ Meeting held pursuant to Section
3.01. Each of the Founding Controlling Parent Shareholders agrees not to amend
or modify the Shareholders’ Agreement in any manner that is adverse to Apple
with respect to the Previous Meeting contemplated by Section 3.01 without
Apple’s prior written consent.


Section 3.03.  HoldCo and Merger Subs Obligations. From the date hereof to the
date of the consummation of the Restructuring Merger of Shares, each of the
Founder Controlling Parent Shareholders agrees to cause HoldCo and the Merger
Subs to perform their respective obligations under the Merger Agreement.


8

--------------------------------------------------------------------------------



Section 3.04.   Illustrative Step Plan. The parties hereto agree that the
actions set forth on Exhibit II (the “Illustrative Steps Plan”) shall be taken
in furtherance of consummating the Nectarine Contribution, the Restructuring
Merger of Shares and the Mergers and the other transactions contemplated by this
Agreement and the Merger Agreement; provided that the Founder Controlling Parent
Shareholders and each of their respective Affiliates may, after prior
consultation with Apple, take actions inconsistent with the Illustrative Steps
Plan if (i) required by Applicable Law or Order or (ii) such Person determines
in its reasonable discretion that such inconsistent actions are necessary or
advisable to consummate Nectarine Contribution, the Restructuring Merger of
Shares or the Mergers, and in the case of this clause (ii) such inconsistent
actions would not impair or materially delay the consummation of the Nectarine
Contribution or the Restructuring Merger of Shares beyond the date the Parent
Restructuring is contemplated to be completed in the Illustrative Steps Plan.


ARTICLE 4
Representations and Warranties


Section 4.01.   Authorization; Validity of Agreement. Utopia, Passos and FIA
Veredas are duly organized, validly existing and in good standing under the laws
of Brazil. Each of the Founding Controlling Parent Shareholders have the
requisite capacity and authority to execute and deliver this Agreement, to
perform their obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly authorized (to the extent
authorization is required), executed and delivered by each of the Founding
Controlling Parent Shareholders and constitutes a valid and binding obligation
of the Founding Controlling Parent Shareholders, enforceable against the
Founding Controlling Parent Shareholders in accordance with its terms, subject
to applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally and general
principles of equity.


Section 4.02.   Ownership. The Utopia, Passos, FIA Veredas, Luiz Seabra, Lucia
Seabra, Guilherme Leal and Pedro Passos are, and, following the conclusion of
the Utopia Restructuring, Felipe Leal and Ricardo Leal will be, the sole
legitimate owners and have good and valid title to the Bound Shares, free and
clear of any Liens other than pursuant to this Agreement or the Merger Agreement
or the existing commitment involving the Founding Controlling Parent Shareholder
and the Joinder Affiliate specified in Exhibit IV.  Such Founding Controlling
Parent Shareholders have, and will have (subject to any succession transfer
permitted hereunder) at the time of any extraordinary general meeting of
Nectarine or HoldCo in connection with the Nectarine Contribution, the
Restructuring Merger of Shares or the Mergers or the other transactions
contemplated by the Merger Agreement, as applicable, voting power, power of
disposition, power to Transfer, power to issue instructions with respect to the
matters set forth herein and power to agree to all of the matters set forth in
this Agreement, in each case with respect to all Bound Shares of such
Controlling Parent Shareholder, subject to Applicable Laws and the terms of this
Agreement. As of the date hereof the Bound Shares represent


9

--------------------------------------------------------------------------------



(i) 50,54652262% of the total voting capital stock of Nectarine, equivalent in
the aggregate to 218,058,616 shares of Nectarine; and (ii) 100% of the capital
stock of HoldCo. The Bound Shares of Nectarine held by each Founding Controlling
Parent Shareholder as of the date hereof is set forth opposite such Founding
Controlling Parent Shareholders’ name on Schedule A hereto. The Bound Shares are
sufficient to approve each of the actions required to be taken pursuant to this
Agreement. The Founding Controlling Parent Shareholders have and will have at
all times throughout the term of this Agreement sole voting power (including the
right to control such vote as contemplated herein), sole power of disposition,
sole power to issue instructions with respect to the matters set forth in
Section 3.01, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Bound Shares.


Section 4.03.   No Violation. The execution and delivery of this Agreement by
the Founding Controlling Parent Shareholders do not, and the performance by the
Founding Controlling Parent Shareholders of their obligations under this
Agreement will not (x) conflict with or violate any Applicable Law or, as
applicable, any certificate or articles of incorporation, bylaws or other
equivalent organizational documents of the Founding Controlling Parent
Shareholders or Parent, HoldCo or any of the other Parent Entities, (y) violate
or constitute a default under any of the terms, conditions or provisions of any
Contract to which any Founding Controlling Parent Shareholder is a party or
accelerate any Controlling Parent Shareholder’s obligations under any such
Contract or (z) result in the creation of any Lien on the Bound Shares. No
consent of, or filing, declaration or registration with, any Governmental
Authority is necessary for the execution and delivery of this Agreement by any
Founding Controlling Parent Shareholder or the performance by such Founding
Controlling Parent Shareholder of its obligations hereunder.


Section 4.04.   Absence of Litigation. As of the date hereof, there is no
litigation, action, suit or proceeding pending or, to the knowledge of the
Founding Controlling Parent Shareholders, threatened against or affecting the
Founding Controlling Parent Shareholders and/or any of its Affiliates before or
by any Governmental Authority that would reasonably be expected to impair the
ability of any Founding Controlling Parent Shareholder to perform their
obligations hereunder or under the Merger Agreement or to consummate the
transactions contemplated hereby on a timely basis. As of the date of hereof,
there is no outstanding Order imposed upon any Founding Controlling Parent
Shareholder that would reasonably be expected to impair the ability of any
Founding Controlling Parent Shareholder to perform its obligations hereunder or
to consummate the transactions contemplated hereby on a timely basis.


ARTICLE 5
Covenants


Section 5.01.   No Inconsistent Agreements. The Founding Controlling Parent
Shareholders hereby covenant and agree that, except for this Agreement, the
Founding


10

--------------------------------------------------------------------------------



Controlling Parent Shareholders (a) have not entered into, and shall not enter
into at any time prior to the termination of this Agreement, any voting
agreement or voting trust with respect to the Bound Shares that would prevent
them from performing their obligations under this Agreement, (b) have not
granted, and shall not grant at any time prior to the termination of this
Agreement, a proxy, consent or power of attorney with respect to the Bound
Shares that would prevent them from performing their obligations under this
Agreement; and (c) has not taken and shall not knowingly take any action that
would make any representation or warranty of the Founding Controlling Parent
Shareholders contained herein untrue or incorrect or have the effect of
preventing or disabling the Founding Controlling Parent Shareholder from
performing any of their obligations under this Agreement.


Section 5.02.   Prohibition on Transfers. Except for the Utopia Restructuring
referred to in Section 8.01 and/or any transfer resulting from legal or
testamentary succession pursuant to Section 2.02(b) above, until the earlier of
(a) each of the Mergers shall have become effective in accordance with the terms
of the Merger Agreement and (b) the termination of this Agreement, the Founding
Controlling Parent Shareholders agree that they shall not Transfer or cause or
permit the Transfer of any of the Bound Shares or any other interest therein,
except as permitted pursuant to Section 2.02(b) of this Agreement or necessary
to consummate the obligations undertaken hereby. Any Transfer in violation of
this provision shall be void ab initio. A Person shall be deemed to have
effected a “Transfer” of a Bound Share if such Person directly or indirectly (i)
sells, pledges, encumbers, exchanges, converts, assigns, grants an option with
respect to, transfers, tenders or otherwise disposes of such Bound Share or any
interest in such Bound Share (including by gift, merger or operation of law), or
(ii) enters into an agreement, arrangement or commitment providing for the sale
of, pledge of, encumbrance of, exchange of, conversion of, assignment of, grant
of an option with respect to, transfer, tender of or other disposition of such
Bound Share or any interest therein (including by gift, merger or operation of
law.


Section 5.03.   No Solicitation; Other Offers.


(a)   The Founding Controlling Parent Shareholders shall not, and shall cause
their respective Representatives not to, directly or indirectly, (i) solicit,
initiate or take any action to facilitate or encourage the submission of any
Parent Acquisition Proposal (as defined in the Merger Agreement), (ii) enter
into or participate in any discussions or negotiations with, furnish any
non-public information relating to Nectarine or any of its Subsidiaries or
afford access to the business, properties, assets, books or records of Nectarine
or any of its Subsidiaries to, otherwise cooperate in any way with, or knowingly
assist, participate in, facilitate or encourage any effort by, any Third Party
that is seeking to make, or has made, a Parent Acquisition Proposal, (iii) amend
or grant any waiver or release under or fail to enforce any standstill or
similar agreement with respect to any class of equity securities of Nectarine or
any of its Subsidiaries, (iv) recommend, adopt or approve or publicly propose to
recommend, adopt or approve a Parent Acquisition Proposal or vote or tender any
Bound Shares in favor or


11

--------------------------------------------------------------------------------



support of a Parent Acquisition Proposal; or (v) enter into any agreement in
principle, letter of intent, term sheet, merger agreement, acquisition
agreement, option agreement or other agreement relating to a Parent Acquisition
Proposal.


Section 5.04.  No Adverse Board Recommendation. The Founding Controlling Parent
Shareholders hereby undertake not to request, induce or in any other way cause
Nectarine’s board of directors to withdraw, revoke or modify in a manner adverse
to the transactions contemplated hereby or thereby, or publicly propose to
withdraw, revoke or modify in a manner adverse to the transactions contemplated
hereby or thereby, the approval by the board of directors of Parent of the
Merger Agreement and the transactions contemplated thereby. For the avoidance of
doubt, each Founding Controlling Parent Shareholder hereby agrees that any
adverse recommendation, opinion or position of Nectarine’s Board shall not limit
or modify its obligations under this Agreement. Each Founding Controlling Parent
Shareholder further agrees that any recommendation by an independent committee
regarding the exchange ratio applicable to the Restructuring Merger of Shares
shall not limit or modify its obligations under this Agreement.


Section 5.05.   Disclosure; Filings. Each of the Founding Controlling Parent
Shareholders hereby authorizes Apple and the Parent Entities to publish and
disclose in any announcement or disclosure required by the SEC, the CVM, or
other Governmental Authorities and in the Form F-4 and the Joint Proxy
Statement/Prospectus and the filings required for the Nectarine Contribution and
the Restructuring Merger of Shares, each Controlling Parent Shareholder’s
identity and ownership of the Bound Shares and the nature of each Controlling
Parent Shareholder’s obligations under this Agreement, to the extent that such
information is required be disclosed by Applicable Law in any filings with or
notices to Governmental Authorities required to be filed or made in connection
with the contemplated transactions under Applicable Law. Each of the Parent
Entities hereby authorizes each Founding Controlling Parent Shareholder to
disclose in any disclosure required by any Governmental Authority the identity
of the Parent Entities and the nature of the Parent Entities’ obligations under
this Agreement. Each of the Founding Controlling Parent Shareholders hereby
agrees to provide to Governmental Authorities such additional information as may
be necessary or appropriate in connection with any filings with or approvals
sought from such Governmental Authorities pursuant to the Merger Agreement,
including the Required Competition Approvals.


Section 5.06.   Further Assurances. Subject to the terms and conditions of this
Agreement, upon the request of Apple, each Founding Controlling Parent
Shareholder shall execute and deliver such additional documents and take all
such further action as may be reasonably necessary or appropriate to comply with
the its obligations under this Agreement.


Section 5.07.   Founding Controlling Parent Shareholders Representative. Each
Founding Controlling Parent Shareholder hereby grants to officers designated by
Nectarine and HoldCo a power of attorney, in the form attached hereto as
Exhibit III,


12

--------------------------------------------------------------------------------



which original and notarized copies are delivered to Nectarine on the date
hereof, except for the powers of attorney granted by Lucia Seabra, Felipe Leal
and Ricardo Leal that shall be delivered to Nectarine within ten (10) days as
from the date hereof. The Founding Controlling Parent Shareholders also
undertake to deliver to Nectarine, within thirty (30) days as from the date
hereof, a certified translation of each of the powers of attorney granted
pursuant to this Section 5.07 into Portuguese, prepared and signed by a sworn
public translator. If for any reason prior to End Date  the officers of
Nectarine and/or Holdco that received the powers-of-attorney from the Founding
Controlling Parent Shareholders cease to be officers of Nectarine and/or Holdco,
each of the Founding Controlling Parent Shareholder agrees to execute and
deliver to Nectarine, within ten (10) Business Days from the date such officers
ceased to hold their positions in Nectarine’s and/or Holdco’s management, a
replacement separate written instrument in the form attached hereto as
Exhibit III, accompanied by its certified translation pursuant to this Section
5.07. If necessary, each Founding Controlling Parent Shareholder agrees to
execute and deliver to Nectarine, five (5) Business Days prior to the expiration
of such notarized instrument, a replacement separate written instrument in the
form attached hereto as Exhibit III with an expiration date no earlier than the
End Date prior to the expiration date of the first power of attorney.


ARTICLE 6
Indemnification


Section 6.01.   Indemnification. The Founding Controlling Parent Shareholders
hereby irrevocably and unconditionally agree to, severally, indemnify and hold
Nectarine and/or its Affiliates (including, after the consummation of the
Restructuring Merger of Shares, HoldCo), as well as their respective officers,
directors, employees and their successors and permitted assignees (each an
“Indemnified Party”, and, collectively, the “Indemnified Parties”) harmless from
and against any and all losses, damages, liabilities, charges, costs or expenses
of any nature (including, but not limited to, reasonable attorney fees and court
costs, interest, Taxes or other penalties) (“Losses”) incurred or suffered by
any Indemnified Party arising from or relating to:


(a)   any misrepresentation or breach of warranty, or non-fulfillment of or
failure to perform any covenant or agreement contained in this Agreement by any
of the Founding Controlling Parent Shareholders; and


(b)   any contingencies, losses, liabilities or costs resulting, directly or
indirectly, from Taxes levied on the capital reserve created as a result of the
subscription of Holdco shares by the Controlling Parent Shareholders and the
contribution in kind of Nectarine shares to Holdco.


Section 6.02.   Mitigation of Losses. Upon occurrence of any indemnifiable event
pursuant to Section 6.01, the relevant Indemnified Party shall endeavor its
reasonable best efforts to mitigate, in good faith and to the extent possible,
the actual Loss to be eventually indemnified.


13

--------------------------------------------------------------------------------



Section 6.03.  Participation in the Defense. Upon reasonable request of the
Founding Controlling Parent Shareholders, the Indemnified Party agrees to, in
good faith and to the extent possible, keep the Founding Controlling Parent
Shareholders duly informed with respect to the progress of any indemnifiable
event pursuant to Section 6.01.


Section 6.04.   Payment of Indemnification. Upon occurrence of any indemnifiable
event pursuant to Section 6.01, the relevant Indemnified Party shall notify the
Founding Controlling Parent Shareholders in writing within thirty (30) days
following the date in which any Loss becomes due, and the Founding Controlling
Parent Shareholders shall pay the indemnification amount corresponding to the
Loss suffered by the Indemnified Party within thirty (30) days following receipt
of such notice. The parties hereby agree that a Loss will be considered due
upon: (i) in the event it does not involve a third-party claim, the receipt of a
notice sent by the Indemnified Party informing of such Loss, in case the
applicable claim notice is not disputed by the Founding Controlling Parent
Shareholders (and if disputed, upon mutual agreement by the Parties of final
decision pursuant to Section 8.07 hereof); (ii) in the event it involves a
third-party claim, (x) the conclusion of the claim by means of a settlement or
similar; or (y) any final judgment or award that has been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
time in which to appeal therefrom has expired or it is not subject to further
appeals.


ARTICLE 7
Termination


Section 7.01.  Termination. This Agreement shall remain in full force and effect
until the Merger Agreement shall have been validly terminated pursuant to
Section 10.01 thereof (other than a termination arising from a violation of the
obligations set forth in this Agreement), whereupon this Agreement is
automatically terminated without the need of any further action by the Parties.


Section 7.02.  Effect of Termination. If this Agreement is terminated pursuant
to Section 7.01, this Agreement shall become void and of no effect without
liability of any Party (or any stockholder or representative of such party) to
each other Party hereto, except for this Section 7.02, the indemnification
obligations of the Founding Controlling Parent Shareholders set forth in Section
6.01, and Article 8, each of which shall survive for the applicable statute of
limitation. Notwithstanding the foregoing, nothing set forth in this Section
7.02 or elsewhere in this Agreement shall relieve any Founding Controlling
Parent Shareholder or Parent Entity from liability to each other, or otherwise
limit the liability of a Founding Controlling Parent Shareholder or Parent
Entity to each other under Article 6 of this Agreement, for any breach of this
Agreement prior to such termination.


14

--------------------------------------------------------------------------------



ARTICLE 8
Miscellaneous


Section 8.01.  Utopia Restructuring. The Parties hereby (i) agree and
acknowledge that Utopia has undertaken a capital reduction whereby the totality
of Nectarine’s shares owned by Utopia were transferred to Guilherme Leal,
Ricardo Leal and Felipe Leal pending registration with the competent Board of
Trade, and (ii) expressly consent to such transfer (“Utopia Restructuring”). For
the purposes of this Agreement, following the conclusion of Utopia
Restructuring, Guilherme Leal, Ricardo Leal and Felipe Leal shall each be deemed
a Successor pursuant to Section 2.02 above and all of Nectarine’s shares held by
any of Guilherme Leal, Ricardo Leal and Felipe Leal shall be deemed to be Bound
Shares.


Section 8.02.   Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,


if to Antonio Luiz da Cunha Seabra and/or Lúcia Helena Rios Seabra, to:



 
Rua Amauri n.º 255, 17th floor
 
01448-000
   
Attention:
Antonio Luiz da Cunha Seabra
 
E-mail:
luizseabra@natura.net



if to Utopia Participações S/A, Guilherme Peirão Leal, Felipe Pedroso Leal
and/or Ricardo Pedroso Leal, to:



 
Rua Amauri n.º 255, 17th floor
 
01448-000
   
Attention:
Guilherme Peirão Leal
 
E-mail:
guilhermeleal@natura.net



if to Passos Participações S/A, to:



 
Rua Amauri n.º 255, 9th floor
 
01448-000
   
Attention:
Pedro Luiz Barreiros Passos
 
E-mail:
pedropassos@natura.net



if to FIA Veredas, to:



 
Rua Amauri n.º 255, 9th floor
 
01448-000
   
Attention:
Guilherme Ruggiero Passos
 
E-mail:
guilhermepassos@animainvestimentos.com.br



15

--------------------------------------------------------------------------------





if to Nectarine, to:



 
Natura Cosméticos S.A.
 
Avenida Alexandre Colares, n°. 1188, Vila Jaguara
 
Sao Paulo, SP, 05106-000
 
Brazil
   
Attention:
Itamar Gaino Filho
 
E-mail:
itamargaino@natura.net



with a copy (which shall not constitute notice) to:



 
Davis Polk & Wardwell LLP
 
450 Lexington Avenue
 
New York, New York 10017
 
Attention:
Daniel Brass
 
E-mail:
daniel.brass@davispolk.com



and with a copy (which shall not constitute notice) to:



 
Pinheiro Neto Advogados
 
Rua Hungria, 1100
 
São Paulo, SP, 01455-906
 
Brazil
   
Attention:
Henrique Lang
 
E-mail:
hlang@pn.com.br



if to Apple, to:



 
Avon Products, Inc.
 
1 Avon Place
 
Suffern, NY
 
Attention:
Ginny Edwards
 
E-mail:
ginny.edwards@avon.com



with a copy (which shall not constitute notice) to:



 
Cravath, Swaine & Moore LLP
 
825 Eighth Avenue
 
New York, NY 10019
 
Attention:
Ting S. Chen, Esq.
 
E-mail:
TChen@cravath.com





or to such other address or facsimile number as such Party may hereafter specify
for the purpose by notice to the other Parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof


16

--------------------------------------------------------------------------------



if received prior to 5:00 p.m. on a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed to have
been received on the next succeeding Business Day in the place of receipt.


Section 8.03.   Amendments and Waivers.  (a) Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each Party to this Agreement or, in
the case of a waiver, by each Party against whom the waiver is to be effective.


(b)            No failure or delay by any Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.


Section 8.04.   Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such cost or expense.


Section 8.05   Binding Effect; Benefit; Assignment. The provisions of this
Agreement, shall be binding upon and shall inure solely to the benefit of the
Parties and their respective Successors and assigns, and no provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any Person other than the Parties hereto and their
respective successors and assigns.


Section 8.06. Governing Law. This Agreement and all actions (whether in contract
or tort) based on, arising out of or relating to the negotiation, execution or
performance of this Agreement or the transactions contemplated by this Agreement
shall be governed by and construed in accordance with the laws of the Federative
Republic of Brazil, regardless of the Applicable Law that might otherwise govern
under applicable principles of conflicts of law rules thereof.


Section 8.07.  Jurisdiction. Any and all disputes, controversies or claims
arising out of, relating to or in connection with this Agreement or the
transactions contemplated hereby, including as to the formation, existence,
validity, enforceability, interpretation, performance, breach and/or termination
of this Agreement, between the Parties, as well as successors to such Parties
(“Dispute”), shall be referred to and finally resolved, exclusively, except in
limited circumstances provided in Sections 8.07(g) and 8.07(h), by arbitration,
administered by the International Court of Arbitration of the International
Chamber of Commerce (“ICC”), in accordance with its Rules of Arbitration in
effect at the time the arbitration is initiated (“Rules”), and, on a subsidiary
basis, with Law 9.307/96, except as they may be modified by mutual agreement of
the Parties or as otherwise modified in this Section 8.07. Each of the Parties
agrees that it will not attempt to challenge, deny or defeat the jurisdiction of
the Arbitral Tribunal or bring any action, suit or proceeding arising out of,
relating to or in connection with this Agreement, or the transactions
contemplated hereby, or the


17

--------------------------------------------------------------------------------



formation, existence, validity, enforceability, interpretation, performance,
breach and/or termination of this Agreement, in any court or before any tribunal
or Governmental Authority, other than before the Arbitral Tribunal pursuant to
this Section 8.07 (except for actions, suits or proceedings brought to enforce
any award of the Arbitral Tribunal and except in limited circumstances provided
in Sections 8.07(g) and 8.07(h)).


(a)   The arbitration shall be conducted by an arbitral tribunal (the “Arbitral
Tribunal”) composed of three arbitrators. One arbitrator shall be nominated by
the claimant(s), and one arbitrator shall be nominated by the respondent(s). The
party requesting arbitration shall nominate its arbitrator concurrently with
such request and the other party  shall do so within fifteen calendar days from
receipt of the request for arbitration.  In the event that for any reason a
party fails to nominate an arbitrator or deliver notification of such nomination
to the other party and to the ICC within this time period, upon request of the
other party, such arbitrator shall instead be appointed by the ICC within
fifteen calendar days of the ICC receiving such request in accordance with the
ICC Rules.  The two arbitrators appointed in accordance with the above
provisions shall nominate by mutual agreement the third arbitrator and notify
the parties and the ICC in writing of such nomination within fifteen calendar
days of their appointment.  If the first two appointed arbitrators fail to
nominate a third arbitrator or notify the other party and the ICC of that
nomination within this time period, then, upon request of the  relevant party,
the third arbitrator shall be appointed by the ICC within fifteen calendar days
of the ICC receiving such request in accordance with the Rules.  The third
arbitrator shall serve as chairman of the Arbitral Tribunal.


(b)   The seat, or legal place, of arbitration shall be the city of São Paulo,
State of São Paulo, Brazil, and the language to be used in the arbitral
proceedings shall be English, and all evidence that is produced in Portuguese
must be translated into English. The governing law of this agreement to
arbitrate shall be the law of the Federative Republic of Brazil.


(c)   Each arbitrator shall be (i) qualified to practice law in the Federative
Republic of Brazil, (ii) fluent in the English language, (iii) independent of
the Parties and (iv) a lawyer or retired judge with at least fifteen years’
experience practicing in Brazil in mergers and acquisitions (which may, for the
avoidance of doubt, include a litigator with at least fifteen years’ experience
practicing in Brazil handling mergers and acquisitions disputes).  Without
limiting the generality of the foregoing, no arbitrator shall be an employee,
officer, director, consultant, contractor or other service provider of Parties
or of their respective affiliates, nor shall any arbitrator have any interest
that would be affected in any material respect by the outcome of the dispute.


(d)   The arbitration shall be conducted in an expedited manner. There shall be
one round of pre-hearing submissions by each of the parties, submitted
simultaneously, and one reply submission by each of the parties, submitted
simultaneously.  The deadline set for first round pre-hearing submissions shall
be set


18

--------------------------------------------------------------------------------



by the Arbitral Tribunal, but in no event shall be more than 90 days from the
date of submission of the matter to the Arbitral Tribunal.  The deadline set for
reply submissions shall be set by the Arbitral Tribunal, but in no event shall
be more than 45 days from the date first round pre-hearing submissions are due. 
The arbitration hearing shall be held on the date set by the Arbitral Tribunal,
but in no event shall the hearing date be more than 30 days from the date reply
submissions are due.  There shall be no submissions, including any post-hearing
submissions, considered by the Arbitral Tribunal other than the first round
pre-hearing and reply submissions referred to above. The Arbitral Tribunal shall
endeavor to render its Award within 60 days of the last day of the arbitration
hearing. The Arbitral Tribunal shall have sole discretion as to the
establishment of deadlines for any arbitration, provided, however, that the
Arbitral Tribunal may not extend any deadline beyond those established above in
this clause (d); provided, further, however, that failure of the Arbitral
Tribunal to comply with any time period set out in this Section 8.07 shall not
affect in any way the jurisdiction of the Arbitral Tribunal or the validity of
its Award, including in connection with the timeframe for the Arbitral Tribunal
to render its Award, which shall, in any case, be in accordance with the Rules.
Any application for the correction, interpretation or completion of omission of
the Award under the Rules and the Law n° 9.307/96 shall be filed within 10
calendar days from the date of notification of the Award. The Arbitral Tribunal
may grant a maximum period of time of 5 calendar days to the other party to
respond and the Arbitral Tribunal shall render its decision within 10 calendar
days therefrom or from the date of receipt of the application if it decides not
to grant a time limit for response.


(e)   Any request for production of documents or other information shall be
subject to the express authorization of the Arbitral Tribunal, which shall
endeavor to ensure that any such requests are as limited and disciplined as is
consistent with the just resolution of the dispute, controversy or claim


(f)   Each of the Parties hereby agree that the Arbitral Tribunal shall have the
power to award equitable remedies, including specific performance, injunctive
relief, declaratory judgements or other equitable relief, and is specifically
empowered to order the Parties to take any and all actions contemplated or
required by this Agreement, or in connection with the transactions contemplated
hereby, to consummate the Nectarine Restructuring, the First Merger and the
Second Merger (including, in connection therewith, the convening of board
meetings and meetings of shareholders, the giving of notice of such meetings,
the assistance for preparation, distribution, publication and presentation of
materials for such meetings (including any required appraisal reports, financial
statements, merger protocols and management proposals (and engaging and/or
ratifying advisors, auditors, appraisers and other third parties in connection
therewith)), the causing to be present as a director and the approving of, the
Nectarine Restructuring, the First Merger, the Second Merger and the other
transactions contemplated hereby, the causing to be present and the voting of
shares or capital stock of any entity held by the Founding Controlling Parent
Shareholders at such meetings to approve the Nectarine Restructuring, the First
Merger, the Second Merger and the other transactions contemplated hereby, the


19

--------------------------------------------------------------------------------



registration and publication of minutes of such meetings, the securing of
waivers from Governmental Authorities in connection with such meetings, the
execution and delivery of written consents, the taking of the actions set forth
on the Illustrative Steps Plan and any other actions necessary or advisable to
consummate Nectarine Restructuring, the First Merger and the Second Merger), in
each case in accordance with, and subject to the terms and conditions of, this
Agreement. The decisions, judgments, awards, rulings or orders rendered by the
Arbitral Tribunal acting by a majority (including for equitable relief,
injunctive relief, specific performance or monetary damages) (each, an “Award”)
shall be in writing and fully enforceable against, and final, nonappealable and
binding on, the Parties and their respective successors and assigns. Each Award
of the Arbitral Tribunal shall be unreviewable for error of law or fact or legal
reasoning of any kind. Each of the Parties waive any form of appeal against any
Award of the Arbitral Tribunal. The Parties undertake to carry out each Award of
the Arbitral Tribunal without delay and waive their right to any form of
recourse. Judgment upon any Award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets and, to the maximum extent permitted by Applicable Law, each of the
Parties agree that any court of competent jurisdiction in which enforcement of
the Award is sought shall have power to enforce the relief awarded by the
Arbitral Tribunal, regardless of whether such relief is characterized as legal,
equitable or otherwise.


(g)   Before the commencement of the arbitration, the Parties may request
provisional and/or urgent measures to the courts in accordance with Section
8.07(h) or to the Emergency Arbitrator (as defined in the Rules), in accordance
with the Rules. After the commencement of arbitration, all provisional and/or
urgent measures shall be requested directly to the Arbitral Tribunal, which may
sustain, modify and/or revoke any measures previously granted by the courts in
accordance with Section 8.07(h) or to the Emergency Arbitrator (as defined in
the Rules), as the case may be.


(h)   Provisional and/or urgent measures prior to the commencement of the
arbitration, as well as enforcement actions and actions to enforce the Award, or
any other judicial measure available under Law 9.307/96, when applicable, may be
requested, to the competent judicial courts of São Paulo, State of São Paulo,
Brazil, and each of the parties hereby irrevocably consents to the jurisdiction
of such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. Requesting any judicial measure available under Law
9.307/96 shall not be construed as a waiver of the rights under this clause or
to arbitration as the sole dispute resolution mechanism.


(i)   In order to facilitate the comprehensive resolution of related disputes
and to avoid inconsistent decisions in related disputes, upon request of any
party to an arbitration proceeding commenced pursuant to this Section 8.07, any
dispute, controversy or claim subsequently noticed for arbitration under the
provisions of this


20

--------------------------------------------------------------------------------



Section 8.07 may be consolidated with the earlier-commenced arbitration
proceeding, as determined within the discretion of the arbitral tribunal
appointed in the first-commenced arbitration proceeding.  The arbitral tribunal
appointed in the first-commenced arbitration proceeding may consolidate such
arbitrations if it determines that (i) the proceedings are compatible, and (ii)
there is no unjustifiable harm caused to one of the parties to the consolidated
arbitrations.  If the first-appointed arbitral tribunal determines that the
arbitrations shall be consolidated, the first-appointed arbitral tribunal shall
have jurisdiction over the consolidated arbitration to the exclusion of any
other arbitrator or arbitral tribunal and any appointment of another arbitrator
in relation to the other arbitrations will be deemed to be functus officio. Any
such termination of an arbitrator’s appointment shall be without prejudice to:
(i) the validity of any act done or order made by that arbitrator or by the ICC
in support of that arbitration before the termination of his appointment; (ii)
his entitlement to be paid his proper fees and disbursements; and (iii) the date
when any claim or defense was raised for the purpose of applying any limitation
bar or any similar rule or provision.


(j)   The expenses of the arbitral proceedings, including, but not limited, to
the administrative costs of the ICC and arbitrators’ fees, when applicable,
shall be borne by each party as per the Rules. Upon rendering the Award, the
Arbitral Tribunal, in its discretion, may allocate among the parties to the
arbitration all costs of the arbitration, including the fees and expenses of the
arbitrators and reasonable attorney’s fees, expert witness expenses and other
costs incurred by the parties.


(k)   In the event that one or more Parties requests provisional and/or urgent
measures to the courts in accordance with Section 8.07(h), process in any suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court, including as provided for
in Section 8.07(n). The Parties agree that a final judgment in any suit, action
or proceeding brought in accordance with Section 8.07(h) shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Applicable Law.


(l)   The Parties agree that the arbitral proceedings shall be kept confidential
and that the existence of the proceeding and any element of it (including but
not limited to any pleadings, briefs or other documents submitted or exchanged,
any testimony or other oral submissions, and any awards) shall not be disclosed
other than to the Arbitral Tribunal, the ICC, the Parties, their counsel,
accountants and auditors, insurers and re-insurers, financial advisors,
representatives and any person necessary to the conduct of the proceeding.  The
confidentiality obligations shall not apply (i) if disclosure is required by
Applicable Law, rule or regulation or (ii) as far as disclosure is necessary or
appropriate to enforce the rights arising out of the award.


(m)   The agreement to arbitrate under this Section 8.07 shall be specifically
enforceable. The Parties irrevocably submit to the exclusive personal
jurisdiction of the competent judicial courts of São Paulo, State of São Paulo,
Brazil, for the limited


21

--------------------------------------------------------------------------------



purpose of enforcing this agreement to arbitrate, including any action to compel
arbitration or to stay or enjoin any action or proceeding commenced or
prosecuted in violation of this Section 8.07, and irrevocably waive any
objection to venue for such a proceeding in such court (including but not
limited to an objection based on the doctrine of forum non conveniens).  Each
party’s agreement to this arbitration is voluntary.


(n)   Each Party to this Agreement irrevocably consents to service of process by
registered mail to such party’s respective address set forth above in Section
8.01, including for proceedings regarding the recognition and enforcement of any
award resulting from an arbitration brought pursuant to this Section 8.07 or any
judgment, of any jurisdiction, resulting therefrom, and for enforcement of the
agreement to arbitrate set forth in this Section 8.07.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Applicable Law.


Section 8.08. Entire Agreement. This Agreement constitute the entire agreement
between the Parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the Parties with respect to the subject matter hereof.


Section 8.09.  Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.


Section 8.10.  Specific Performance. The Parties hereby acknowledge and agree
that all obligations undertaken or arising hereunder are subject to specific
performance within the terms of the Brazilian Code of Civil Procedure.


IN WITNESS WHEREOF, the Parties have duly executed and delivered, by their duly
authorized legal representatives, in seven (7) counterparts of equal content and
form, in the presence of the two (2) witnesses below, this Agreement on the date
first written above.


[The remainder of this page has been intentionally left blank; signature pages
follow.]


22

--------------------------------------------------------------------------------



[Signature page to Voting and Support Agreement]







    ANTONIO LUIZ DA CUNHA SEABRA
                 

/s/ ANTONIO LUIZ DA CUNHA SEABRA      
   

         





--------------------------------------------------------------------------------



[Signature page to Voting and Support Agreement]







    LUCIA HELENA RIOS SEABRA
                 

/s/ LUCIA HELENA RIOS SEABRA      
 





--------------------------------------------------------------------------------




[Signature page to Voting and Support Agreement]







    GUILHERME PEIRÃO LEAL                  

/s/ GUILHERME PEIRÃO LEAL          




--------------------------------------------------------------------------------



[Signature page to Voting and Support Agreement]







 
      PEDRO LUIZ BARREIROS PASSOS
                 

/s/ PEDRO LUIZ BARREIROS PASSOS      
   

         










--------------------------------------------------------------------------------



[Signature page to Voting and Support Agreement]





     
UTOPIA PARTICIPAÇÕES S.A.
                   
By:
/s/ PEDRO VILLARES
 
By:
/s/ GUILHERME PEIRÃO LEAL  
Name:
     
Name:
   
Title:
     
Title:
 










--------------------------------------------------------------------------------



[Signature page to Voting and Support Agreement]









  FELIPE PEDROSO LEAL                  

/s/ GUILHERME PEIRÃO LEAL      
   

         




--------------------------------------------------------------------------------



[Signature page to Voting and Support Agreement]








  RICARDO PEDROSO LEAL                  

/s/ GUILHERME PEIRÃO LEAL      
   

         





--------------------------------------------------------------------------------



[Signature page to Voting and Support Agreement]









  PASSOS PARTICIPAÇÕES S.A.                  

/s/ PEDRO LUIZ BARREIROS PASSOS      
     
   









--------------------------------------------------------------------------------



[Signature page to Voting and Support Agreement]





     
FUNDO DE INVESTIMENTO DE AÇÕES
VEREDAS–INVESTIMENTO NO EXTERIOR
               
By:

 
By:
/s/ Guilherme Ruggiero Passos  
Name:
     
Name:
   
Title:
     
Title:
 





--------------------------------------------------------------------------------



[Signature page to Voting and Support Agreement]









  AVON PRODUCTS, INC.                  
By:
/s/ Ginny Edwards
      Name:
Ginny Edwards       Title:  Deputy General Counsel & Interim Lead General
Counsel  





--------------------------------------------------------------------------------



[Signature page to Voting and Support Agreement]









  NATURA HOLDING S.A.                     By:
/s/ José Antonio de Almeida Filippo       Name:
José Antonio de Almeida Filippo
      Title:

Executive Officer

       
   

  By:
/s/ Itamar Gaino Filho       Name:
Itamar Gaino Filho       Title:

Executive Officer

       
   





--------------------------------------------------------------------------------



[Signature page to Voting and Support Agreement]









 
NATURA COSMÉTICOS S.A.
                    By:
/s/ José Antonio de Almeida Filippo       Name:
José Antonio de Almeida Filippo
      Title:

Chief Financial and Investor
Relations Officer

       
   

  By:
/s/ Itamar Gaino Filho       Name:
Itamar Gaino Filho       Title:

Chief Legal Officer

       
   


